Citation Nr: 1202981	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for chronic degenerative disc disease (lumbar spine disability) prior to September 3, 2009.

2.  Entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability as of September 3, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This rating decision increased the Veteran's disability rating from 20 to 30 percent, effective May 1, 2006.  The Veteran's disability evaluation was again increased in the April 2011 supplemental statement of the case from 30 to 40 percent, effective September 3, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Because the maximum available benefit has not been obtained, the Board will proceed.  

In August 2011, the Veteran requested a motorized scooter to assist in ambulation due to his service-connected lumbar spine disability.  As provided in the August 2011 letter from the Board, this issue is not currently on appeal to the Board.  The need for devices such as wheelchairs, back braces, and motorized scooters is determined by the Veterans Health Administration (VHA).  38 C.F.R. § 20.101(b).  Therefore, the Board notes that the Veteran should request such a motorized scooter from a Veterans Affairs Medical Center (VAMC) in the first instance or seek information about this matter from the RO.  

The claim of TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.  


FINDINGS OF FACT

1.  Prior to September 3, 2009, the Veteran's service-connected lumbar spine disability was manifested by symptoms of pain, and flexion limited to 45 degrees.

2.  As of September 3, 2009, the Veteran's service-connected lumbar spine disability has been manifested by symptoms of pain, and flexion limited to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for the lumbar spine disability were not met prior to September 3, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2011).

2.  The criteria for an increased disability rating in excess of 40 percent for the lumbar spine disability have not been met from September 3, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a predecisional letter dated September 2005, the second and third elements under the duty to notify were satisfied.  Subsequent letters sent in July 2006, May 2007, and December 2008 satisfied the first element under the duty to notify provisions.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 580 F.3d 1270.  The Board finds that the Veteran has not been prejudiced by the late notification found in these letters as he was given additional time to submit evidence and argument and the matter was readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The medical records associated with the Veteran's claim for disability benefits through Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to the increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in February 2006 and September 2009 for his lumbar spine disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as they were predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.   Increased Rating

As provided above, the Veteran asserts that his lumbar spine disability warrants a rating in excess of 30 percent prior to September 3, 2009 and in excess of 40 percent from September 3, 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran's service-connected lumbar spine disability has been evaluated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine (or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for intervertebral disc syndrome discussed below).  Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  Id.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note 1.  

In this case, a June 2005 MRI report of the lumbar spine indicated moderate degenerative disc disease with moderate spondylosis and mild to moderate disc bulge.  A June 2005 private treatment report from Greenleaf Orthopedics recommended that the Veteran submit to lumbar spine epidural steroid injections.  He underwent a series of such injections to the L5-S1 region from July 2005 to August 2005 at the Lake County Pain Management Clinic.  In April 2006, he returned to the Lake County Pain Management Clinic with continued complaints of low back pain and he had additional injections at the L2-3 region of the spine.  In an April 2005 letter from the Veteran's treating physician Dr. S.M., it was indicated that the Veteran's MRI scan revealed mild to moderate lumbosacral spondylosis.  Dr. S.M. opined that the Veteran's left buttock pain may be related to the spondylosis or may be a local musculoskeletal process.  He also indicated that the numbness in the right anterior thigh may result from involvement of the peripheral nerve system or of the right lateral femoral cutaneaous nerve.  

The Veteran was afforded a VA examination in February 2006 where he complained of chronic, nonradiating low back pain.  The examiner noted the Veteran's medical history, to include (i) the April 2005 EMG study which showed normal lower extremities, (ii) the June 2005 MRI which showed degenerative changes of the lumbar spine with mild to moderate bulge and mild spinal canal narrowing at L2-3; and (iii) the epidural steroid injections in 2005 and 2006.  The Veteran indicated that his pain was worse while climbing stairs or getting up from a seated position.  He also noted occasional flare-ups of pain which occurred once a month and lasted two days.  

On examination, the Veteran had a normal mild lumbar lordosis and thoracic kyphosis.  The lumbar spine was tender to the left of L5 and the left sacroiliac area with no spasm in the lumbar paravertebral muscles.  The Veteran's range of motion included flexion to 45 degrees, extension to 15 degrees, with lateral bends to 20 degrees in both directions without significant pain but with mild weakness.  His straight leg raises were negative bilaterally and his reflexes in the lower extremities were positive and equal with no motor weakness.  The Veteran was diagnosed with chronic degenerative disc disease with no significant radiation of pain.  The examiner opined that from a functional standpoint, the Veteran's lumbar spine had half normal motion.  The examiner also noted that the Veteran had numbness of the anterior right thigh, which was meralgia and had no direct connection with the Veteran's spine symptoms.  

In an April 2009 letter, one of the Veteran's treating physician, Dr. M.J.Q., indicated that x-rays were taken in April 2009 and showed degenerative disk changes and bone spur or osteophyte formations, which were caused by the process of aging.  The x-rays showed some degenerative changes at all visualized disk levels with the most advanced at T12-L1, L2-3, and L5-S1.  Dr. M.J.Q. indicated that if the Veteran worked as a dentist he might have increased pain symptoms. 

In September 2009, the Veteran was afforded another VA examination where he complained of worsening low back pain.  He indicated that his pain levels were between 2 and 6 out of a scale of 10.  The Veteran denied any radiation of pain but indicated right groin numbness with no pain anteriorly.  The Veteran reported that flare-ups occurred about once a week and last about one day.  He took pain medication.  The Veteran noted an inability to lift objects or do yard work.  He also indicated that his ambulatory distance was about three blocks before he needed to sit down.  The examiner noted that the Veteran's ambulation was slow with a cane, with an even heel to toe gait.  

On examination, the Veteran had tenderness confined to the left side of his musculature at the level of L3.  There was no palpable spasm.  Sacroiliac palpation and sciatic notch palpation were negative.  Flexion was to 30 degrees with no back spasm. His extension was from zero to 10 degrees.  The end ranges produced discomfort and pain.  The left side of his back produced pain with no radiation.  His motor strength of the hips, quadriceps, and hamstrings was 5/5.  His heel to toe and inversion/eversion was 5/5.  His knee jerk was 2+ and his ankle jerk was plus with and bilaterally equal.  His sharp/dull sensation was diminished over an approximate 4-5 centimeter circumference circle area over the anteriolateral aspect of the thigh at the level of the lateral femoral cutaneaous nerve.  There was no additional sensory deficit.  His sharp/dull sensation in the lower part of his legs was normal.  His was diagnosed with chronic degenerative disk disease.  With respect to additional functional limitation, the examiner determined that there was painful motion at the end ranges.  There was no weakness or incoordination and there was mild lack of endurance.  The examiner then indicated that additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as degrees of lost motion without resorting to speculation.  The examiner noted that three years prior to the examination the Veteran had an ischemic optic neuropathy and lost 75 percent which precluded him from working as a dentist.  

The Veteran has consistently asserted that his lumbar spine disability has caused him great pain.  In a March 2006 statement, the Veteran indicated that he intended to sell his dentistry practice as he was no longer able to work due to his back pain.  In a May 2006 statement, the Veteran indicated that his back pain was becoming worse and required additional cortisone shots with no improvement.  The Veteran indicated that he continued to cut back on the time he worked and was taking Flexirol and Motrin to control the pain.  He provided that he was unable to exercise.  In his Substantive Appeal, the Veteran asserted that his back pain precludes him from obtaining gainful employment in dentistry.  In a September 2009 statement, the Veteran asserted that any bending or twisting aggravated his back where he could not pursue any activity.  He also indicated that his back pain occasionally caused him to use a cane to ambulate.  In an August 2011 statement, the Veteran requested that he receive a motorized scooter to help him ambulate as he was unable to walk any distance due to his low back pain.  

The Veteran also submitted third party statements from his fiancé, co-worker, and brother to support his claim.  In the April 2006 statement from his fiancé, she indicated that she was required to put on the Veteran's socks and shoes in the morning as his back pain precluded him from bending over.  The statement from his co-worker indicated that the Veteran's pain impeding his ability to perform his duties as a dentist.  She indicated that the Veteran walked with difficulty and moved slower as the day progressed.  The statement from his brother indicates that the Veteran continually complained of low back pain which affected his gait and posture.  

The Board notes that the Veteran and the individuals who submitted statements are competent to relate the Veteran's low back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These statements however must be viewed in light of the medical evidence noted above.  

The Board finds that prior to September 3, 2009, the Veteran's lumbar spine disability did not result in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine or the entire spine to warrant a higher rating under the relevant diagnostic codes.  Moreover, the evidence of record indicates that the Veteran's forward flexion was to 45 degrees, which falls under the rating for a 20 percent rating.  As such, the Veteran is entitled to a 20 percent rating, and no more, under a plain reading of the rating criteria.  38 C.F.R. § 4.71a, DC 5242.  

In January 2007, the RO assigned the Veteran a 30 percent rating for his lumbar spine disability.  However, a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is only applicable for cervical spine disabilities.  As provided above, the medical evidence for this time period shows range of motion measurement commiserate with a 20 percent rating.  In evaluating the Veteran's claim, consideration must be made as to whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  The evidence does not show that pain set in at the degree of limitation of motion noted for a higher rating under DeLuca.  In any event, the Board finds that any possible error in the application of the regulations favored the Veteran in this case and the January 2007 rating decision increasing the Veteran's disability from 20 to 30 percent will not be disturbed.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  As such, the Veteran is entitled to a 30 percent evaluation for his service-connected lumbar spine disability from prior to September 3, 2009.  

From September 3, 2009, the evidence establishes that the Veteran is entitled to a rating of 40 percent.  The September 2009 VA examination indicates that the Veteran's flexion was to 30 degrees with pain at the end ranges of motion.  The September 2009 VA examiner found painful motion at the end ranges, with no weakness or incoordination and only mild lack of endurance.  There was no indication of unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating or the entire spine to provide a 100 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5242.  As such, the evidence does not warrant a rating in excess of 40 percent from September 3, 2009.  

Further, the September 2009 VA examiner specifically considered additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  This examiner found that while the Veteran had painful motion at the end ranges there was only mild lack of endurance and no weakness or incoordination found.  Given the Veteran's range of motion findings and lack of additional functional loss, the criteria for a higher rating with consideration under DeLuca are not met from September 3, 2009.

The evidence also supports a finding that the Veteran has degenerative arthritis for purposes of evaluation under DC 5003.  However, the Veteran's degenerative arthritis is rated on the basis of limitation of motion, and that diagnostic code does not provide for higher than the 30 and 40 percent ratings currently assigned.  See 38 C.F.R. § 4.71a, DC 5003.

The Board also notes that the Veteran has been diagnosed with intervertebral disc disease of the lumbar spine and as such DC 5243 is applicable.  See September 2009 VA examination.  Under DC 5343, intervertebral disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2011).  

Under the General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation requires evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent evaluation requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  

The medical evidence does not establish, and the Veteran does not contend, that he suffered from any incapacitating episodes during the entire period on appeal.  As such, DC 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  See 38 C.F.R. § 4.71a, DC 5243.  

Additionally, no neurological abnormality, such as loss of bowel or bladder control, has been evidenced by the record. There is also no evidence demonstrating that further staging is warranted other than as indicated.  See Hart, 21 Vet. App. at 505.  

In sum, the Veteran is not entitled to a rating in excess of 30 percent prior to September 3, 2009 or a rating in excess of 40 percent from September 3, 2009.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an increased disability rating in excess of 30 percent for the lumbar spine disability prior to September 3, 2009 is denied.

Entitlement to an increased disability rating in excess of 40 percent for the lumbar spine disability as of September 3, 2009 is denied.  



REMAND

Reasons for Remand:  To obtain a medical opinion regarding the Veteran's functional and industrial impairment do to his service connected lumbar spine disability.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish TDIU benefits, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Haltstead v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has continuously asserted that his lumbar spine disability precludes him from obtaining and maintaining substantially gainful employment.  Specifically, he has indicated that his low back pain precludes him from performing the necessary duties associated with dentistry.  Unfortunately, the Veteran is not competent to provide an opinion as to the functional and industrial impairment as they relate to his lumbar spine disability.  

To support his assertions, the Veteran submitted an April 2009 statement from his private treating physician who indicated that if the Veteran worked as a dentist he might have increased low back pain.  There is no opinion as to whether the Veteran is able to maintain any other gainful employment other than dentistry.  The Veteran also submitted a letter dated in October 2006 which indicates that the Veteran received disability benefits from the American Dental Association.  He also submitted a letter from the SSA awarding him disability benefits.  It is noted that these letters do not indicate which disabilities the Veteran was obtaining these benefits for although additional SSA records show that the Veteran received SSA disability benefits for a nonservice-connected eye disorder.  In any event, the Veteran indicates that both his nonservice connected eye disorder and his service-connected lumbar spine disability preclude him from obtaining gainful employment.  As indicated above, the September 2009 VA examination report provides that in or about 2006 the Veteran was forced to stop working as a dentist as he suffered an ischemic optic neuropathy which caused 75 percent loss of vision.  The examiner then went on to note that the Veteran was unable to lift objects and could not do yard work.  However, the examiner did not provide an opinion as to how the Veteran's lumbar spine disability would affect his employability.  The evidence of record is not sufficient to decide this matter and it must be remanded for an opinion to determine whether the effect of the Veteran's service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the extent of functional and industrial impairment due to the Veteran's lumbar spine disability.  The claims file must be provided to and reviewed by the examiner. 

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disability from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability alone precludes his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


